        Case 1:15-md-02657-FDS Document 1390 Filed 03/08/19 Page 1 of 2




Pogust Millrood, LLC                                                        Tobias L. Millrood
161 Washington Street                                                       tmillrood@pogustmillrood.com
Suite 940
Conshohocken, PA 19428
T: (610) 941-4204
F: (610) 941-4245
www.pogustmillrood.com


                                              March 8, 2019

Via CM/ECF
The Honorable F. Dennis Saylor, IV
United States District Court
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, MA 02210

       Re:     In Re Zofran (Ondansetron) Products Liability Litigation, MDL No. 2657

Dear Judge Saylor:

        We are in receipt of additional available Court dates for Daubert following the email from
GSK counsel to the Court staff that they are not available. At the Court’s recent status conference
on March 5 - the originally scheduled Daubert date - the Court asked the parties to confer to try to
agree on additional dates for Daubert argument on general causation. The Court expressed its
preference that the argument proceed promptly and not past mid-April. Of the alternative dates
offered by the Court, plaintiffs informed GSK of their availability to argue the motions on March
21 and 22, and explained that pushing the hearing beyond March will become exceedingly difficult
for us because we have scheduled other matters on the understanding that the hearing would occur
in March. Rather than respond to plaintiffs, Ms. Hill advised the Court, without providing any
explanation for why, that March 21 and 22 do not work for GSK. Plaintiffs, having accommodated
GSK’s request to postpone the argument, respectfully submit that GSK should agree to the March
21 and 22 dates for the argument. GSK’s refusal to do so, and with no explanation, is not only
disappointing but also prejudicial.

        If the Court does not set the argument for March 21 and 22, then of the original dates
offered by the Court, plaintiffs’ counsel have made re-arrangements with our team to be available
to argue the motions on April 1 and 5, two of the other original dates offered by the Court. Beyond
these dates, counsel for plaintiffs involved in arguing the motion are committed to travel on other
matters each week through the third week of May, and will be occupied on case-specific matters
for bellwether trials, a fact that we communicated clearly to Ms. Hill when we extended the
courtesy of rescheduling the original argument. If scheduling the argument on these dates is not
possible, plaintiffs are willing to have the Court decide the motion on the papers so as not to lose
time on the trial dates and interim dates.
       Case 1:15-md-02657-FDS Document 1390 Filed 03/08/19 Page 2 of 2
The Honorable F. Dennis Saylor, IV
March 8, 2019
Page 2

        In addition, since the March 5 conference, when the Court expressed the view that neither
side should gain an unfair advantage from postponement of the Daubert argument, GSK has issued
a subpoena on Dr. Kirby (who has already been deposed), a motion to compel the re-deposition of
Dr. Louik, a motion to compel additional discovery from Dr. Zambelli-Weiner, and a request for
additional follow up on discovery of Plaintiffs’ lawyers. More discovery is threatened as well.

        All of these circumstances suggest GSK is indeed seeking to take advantage intent of
Plaintiffs’ courtesy of the rescheduling of the Daubert argument, knowing that extended delay of
the argument unfairly prejudices plaintiffs. The argument should proceed on March 21 and 22, or
no later than April 1 and 5, and if those are not available to the Court, then the matter should be
decided on the papers.

                                             Respectfully,


                                             Tobias L. Millrood
TLM/rsw

cc:    Jennifer Hill, Esquire – via email
